Citation Nr: 0724005	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for a 
right hip disorder.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1977.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 

1.  Entitlement to service connection for a left hip 
disorder.

2.  Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for a 
right hip disorder.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1977.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
pertinent part, a June 2003 rating decision granted service 
connection for lumbosacral strain, and assigned an initial 40 
percent disability rating.  The RO also denied claims of 
service connection for right and left hip disorders.  The 
veteran initiated and perfected appeals to the issues of a 
higher initial rating for lumbar spine disability, and 
service connection for left hip disorder.  He did not 
initiate an appeal with respect to the right hip claim.

The veteran filed an application to reopen his claim for 
service connection for a right hip disorder in January 2005, 
and a claim of entitlement to TDIU in March 2006.  A March 
2007 RO rating decision denied the application to reopen a 
claim for service connection for right hip disorder, and 
denied the claim of entitlement to TDIU.  The veteran 
perfected appeals to these issues.

In a written statement received in March 2007, the veteran 
withdrew from appellate consideration the claim for a higher 
initial rating for lumbosacral strain.  

In May 2007, the veteran appeared and testified before the 
undersigned Veterans Law Judge via video-conference 
transmission.  The hearing transcript is associated with the 
claims folder.

The claim of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
appellant and his representative will be notified if any 
further action on their part is required.


FINDINGS OF FACT

1.  The veteran's arthritis of the left hip did not have its 
onset during active service and is not related to any in-
service disease or injury or to his service-connected lumbar 
spine disability.

2.  An unappealed RO rating decision in June 2003 denied a 
claim of service connection for right hip strain on the basis 
that the evidence did not demonstrate that chronic right hip 
strain was incurred in service or was otherwise related to 
military service or a service-connected disability.

3.  Additional evidence submitted since the RO's June 2003 
rating decision does not include competent evidence 
suggesting that the veteran's current right hip disability 
had its onset during active service or is related to any in-
service disease or injury or to his service-connected lumbar 
spine disability.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307(a), 3.309(a) 
(2006).

2.  The RO's June 2003 rating decision denying service 
connection for a right hip disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302(a) (2002).

3.  The evidence added to the record subsequent to the June 
2003 RO rating decision denying service connection for a 
right hip disability is not new and material; the claim is 
not reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

The veteran initially filed a claim for service connection 
for a left hip disability in January 2003.  A March 2003 RO 
letter that preceded the initial adjudication advised him of 
the types of evidence and/or information deemed necessary to 
substantiate this claim on a direct and presumptive basis and 
the relative duties upon himself and VA in developing his 
claim, to include advising the RO of any additional evidence 
or information that may support his claim and either 
submitting such evidence directly or requesting RO assistance 
in obtaining the evidence.  

The veteran filed his application to reopen a claim of 
service connection for right hip disability in January 2005.  
A November 2005 RO letter that preceded the initial 
adjudication advised him of the prior final denial of his 
claim, the definition of new and material evidence, the 
specific reason for the final denial, that he had to submit 
both new and material evidence pertaining to the basis for 
the prior final denial, and that he should submit any 
evidence in his possession that may pertain to the claim.  A 
February 2006 RO letter that preceded the initial 
adjudication provided him notice of the types of evidence 
and/or information deemed necessary to substantiate a claim 
on a secondary basis.  An April 2006 RO letter that preceded 
the initial adjudication advised him of the criteria for 
establishing a disability rating and effective date of award 
for his right hip disability.

With respect to his application to reopen a claim of service 
connection for right hip disability, the veteran received 
fully compliant VCAA notice through pre-adjudicatory RO 
letters dated in November 2005, February 2006 and April 2006, 
to include the specific notice requirements for the reopening 
of claims identified in Kent v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the claim of service connection for left hip 
disability, the veteran did not receive fully VCAA compliant 
notice prior to the initial adjudication of the claim.  A 
notice error is presumed prejudicial to the veteran unless it 
is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 06-7001 (Fed. Cir. May 16, 2007).  The 
preadjudicatory RO letter in March 2003 substantially 
complied with all elements of a VCAA notice for the claim on 
a direct and presumptive basis except for establishing a 
disability rating and effective date of award.  He raised the 
theory of secondary service connection after his initial 
filing, and his testimony evidences his actual knowledge of 
the evidentiary requirements required to establish service 
connection on a secondary basis.  This defect was also cured 
by the RO's requested for opinion in the case to determine 
whether the left hip disorder is proximately due to service-
connected lumbar spine disability.  In the opinion of the 
Board, a reasonable person could be expected to understand 
from the notices cited above as to the types of evidence 
and/or information necessary to substantiate this claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  As the claim is denied, there is no 
prejudice with respect to defective notice on the criteria 
for establishing an initial disability rating and effective 
date of award.

Regarding the duty to assist, the record includes the 
veteran's service medical records, all available VA treatment 
records, and documents pertaining to his award of disability 
benefits from the Social Security Administration (SSA).  
Notably, the VA facility in Allen Park no longer exists, and 
a search of archived records by the Detroit, Michigan, VA 
Medical Center (VAMC) found no records of the veteran's 
claimed treatment in 1977.  There are no outstanding private 
medical records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  The RO has sought 
medical opinion as to the causal relationship between the 
right and left hip disabilities and service connected 
disability.  As held below, the preponderance of the evidence 
is against a finding of recurrent symptoms of left hip 
disability since service and there is no competent evidence 
suggesting an association between the current left hip 
disability and event(s) in active service.  As such, there is 
no duty to obtain any further medical opinion on the left hip 
disability claim.  See McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  As the application to reopen a claim of service 
connection for right hip disability is denied, VA has no duty 
to provide examination or obtain medical opinion until the 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii) (2006).  
There is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.




II.  Factual history

The veteran filed an application for service connection for 
low back and bilateral hip disability in January 2003.  
Evidence submitted to the record included his service medical 
records noting the existence of hyperextended knees with 
hypermobile hips and ankles on his July 1973 entrance 
examination.  No diagnosis of  hip disorder was rendered.  He 
reported a pre-service history of being "loose jointed" in 
his legs.  His service medical records reflect his treatment 
for lumbosacral strain with bilateral leg numbness and 
discomfort of the left groin and anterolateral thigh.  In 
December 1974, he reported referred pain to the left lateral 
hip area.  In August 1975, he reported right hip pain after 
being involved in a motor vehicle accident.  An x-ray 
examination was negative, but physical examination was 
significant for spasm in the lumbosacral (LS) area.  He was 
given an impression of acute LS muscle contusion.  
Thereafter, he continued to report low back pain with pain 
radiating into the left lower extremity.  He had recurrent 
instances of back spasms assessed as recurrent lumbosacral 
strains.  A September 1977 Medical Board report assessed the 
veteran with chronic and recurrent lumbosacral pain.  His 
separation examination in November 1977 noted the presence of 
a recurrent LS strain.

The veteran's post-service clinical records include an August 
2000 private evaluation noting his 15-year history of left 
hip pain that worsened with activity and improved with rest.  
He denied concomitant knee, groin or back pain.  He was noted 
to be fairly young to have significant osteoarthritis, and 
that the intoeing on varus formation of his knees suggested 
his hips were under undue stress.  An October 2002 x-ray 
examination of the right hip was negative.  A January 2003 
private consultation noted a history of chronic degenerative 
left hip disease and chronic left hip pain with additional 
complaint of midline lumbar and left paralumbar pain slightly 
radiating down the left lower extremity.  Examination 
resulted in an impression of chronic left hip pain with 
additional onset of low back pain, likely diagnosed as 
degenerative disc disease or lumbosacral strain.  VA clinical 
records in February 2003 reflect the veteran's complaint of 
low back pain with numbness and tingling sensation in the 
left lower extremity.  His physical examination was 
significant for tenderness to palpation (TTP) of the 
lumbosacral paraspinous muscles, spasm, and positive cross 
leg lift assessed as an exacerbation of low back pain (LPB) 
with sciatica.  His treatment included Flexeril, ice/heat, 
continued use of non-steroidal anti-inflammatory medications 
(NSAIDS) and back stretches.

VA examination in May 2003 included the veteran's report of 
recurrent flare-ups of back disability rendering him 
bedridden for two to three days.  He stated that his 
bilateral hip pain started three years previous, initially on 
the left side.  His hip pain started after developing back 
spasms.  Over the last 10 months, he had constant hip pain 
aggravated by sitting or walking for an hour as well as with 
exposure to cold weather.  He had morning stiffness for about 
an hour.  Physical examination of the left hip was 
significant for tenderness in the trochanteric area and 
groin.  His right hip did not reveal any swelling or 
tenderness.  His hip motion was decreased to 35 degrees of 
abduction, 15 degrees of adduction, and 110 degrees of 
flexion bilaterally.  His left hip demonstrated increased 
pain on repetitive testing, but there was no change in the 
right hip.  The examiner provided diagnoses of lumbosacral 
strain and bilateral hip strain.  An x-ray examination of the 
hips was significant for abnormal morphology of the left hip 
suggesting a chronic or congenital process with the overall 
presentation of the femoral head and acetabulum being 
somewhat widened and flattened.  It was noted that the 
findings could be representative of a slipped capitofemoral 
epiphysis at a very young age.  His right hip was 
unremarkable.  As a result of x-ray examination, the examiner 
changed the diagnosis to a left hip with chronic morphologic 
abnormality and osteoarthritis.

An RO rating decision in June 2003 granted service connection 
for lumbosacral strain, and assigned an initial 40 percent 
disability rating.  The RO denied service connection for left 
hip degenerative joint disease and right hip strain.  With 
respect to the right hip disability, the RO denied the claim 
on the basis that the evidence did not demonstrate that a 
chronic right hip strain was incurred in service or was 
otherwise related to military service or a service-connected 
disability.  The veteran was notified of this decision by 
letter dated June 25, 2003.

Evidence added to the record since the June 2003 rating 
decision included an October 2003 statement of the veteran 
stating that a physician informed him that his back problem 
had contributed to his left hip arthritis.

VA clinical records show the veteran's report of chronic low 
back pain with radiation to both lower extremities.  His 
physical examination was positive for paraspinous TTP, cross 
leg lift and limp.  He was assessed with low back pain and 
given refills of his Flexeril and ibuprofen.  An October 2003 
magnetic resonance imaging (MRI) scan of the lumbar spine 
showed no spinal stenosis; diffuse disc bulge at L5-S1 
superimposed on moderate to marked facet joint overgrowth, 
more so on the left than right, resulting in subtle 
flattening of the left ventral dural sac and possibly 
affecting the left S1 nerve root; mild left foraminal 
narrowing with no definite compression of the L5 root; and 
diffuse bulging annulus with focal annular tear at the L4-5 
level with a tiny central disc protrusion, but no spinal 
canal stenosis.  A November 2003 visitation noted his report 
of an inability to sit for prolonged periods of time due to 
back pain.  He had weakness of the left leg with mild foot 
drop that intermittently occurred every two or three days.  
He ambulated with the assistance of a cane, and attempted to 
perform physical exercise to keep his muscle tone intact.  

In January 2004, an electromyography and nerve conduction 
velocity (EMG/NCV) study showed normal electrophysiological 
findings.  A February 2004 VA orthopedic consultation 
reported diagnoses of chronic low back pain and left hip pain 
secondary to left hip arthritis.  The examiner stated: 
"[l]ow back pain is not neurogenic in et[io]logy and is most 
likely due to muscle spasms secondary to weight changes while 
walking due to his hips."  A March 2004 neurologic 
consultation included the veteran's report of episodes of low 
back pain, occurring once a week to once a month, with 
numbness radiating down the left leg.  It was noted he 
appeared to have biomechanical problems with the left hip 
"(possibly congenital)," pelvic asymmetry, possible leg 
length discrepancy, scoliosis and right lateral shift in the 
upper back area.  In August 2004, he was reported to have 
ankle pain believed as secondary to overcompensation from his 
low back problem.  A July 2005 consultation indicated that 
physical examination findings were compatible with facet 
pain, having increased pain with extension and facet loading, 
and mild paravertebral muscle spasm.

In March 2006, the veteran underwent VA examination based 
upon review of his claims folder.  The veteran reported a 5 
to 10-year history of left hip pain initially noticed with 
intense physical activity.  The condition had progressively 
worsened.  His right hip was less symptomatic than the left.  
He reported that, on a daily basis, his back would hurt first 
followed by left hip pain and, sometimes, right hip pain.  
The examiner, upon review of the medical records, noted a 
history of possible slipped femoral capital epiphysis at a 
young age.  Following examination, the examiner provided 
diagnoses of lumbosacral degenerative disc and degenerative 
joint disease; left hip degenerative joint disease; and right 
hip pain/strain.  The examiner also offered the following 
opinion:

I have been asked to opine based upon the Allen 
versus Brown decision whether or not this 
veteran's service-connected lumbosacral condition 
in any way affects his bilateral hip problem.  

He has had 32 years of back pain and only 5 to 10 
years of left hip pain.  The left hip 
degenerative joint disease is likely related to a 
congenital defect or childhood injury.  
Therefore, the left hip condition would have 
likely developed independently of any back 
problems this veteran has had.  The right hip is 
normal.

I find it unlikely that this veteran's service-
connected back condition in anyway exacerbates, 
worsens or lead to the left hip degenerative 
joint disease.  This was a pre-existing condition 
which would have appeared independently of any 
back problems.  After repetitive motions today, 
and after his back has increased pain, I noted no 
change in the left hip or right hip ranges of 
motion, though I cannot realistically re-create 
the effects of day-long activity on that hip.  I 
can reasonably assume since this examination was 
done in the afternoon that we have gone through 
at least a half-days worth of activity today, and 
there is no noted increased symptomatology about 
the left hip.

I would, therefore, state that the veteran's 
service connected lumbosacral strain in no way 
affects or aggravates his bilateral non-service-
connected hip conditions, and I would, therefore, 
not assign any increased disability of the hips 
connected to or based upon his lumbosacral 
degenerative joint and degenerative disk disease.

In May 2007, the veteran testified to injuring his bilateral 
hips at the time he was treated for a back injury.  He served 
as a hospital corpsman and did not have the opportunity to 
document his injuries.  He recalled being treated for leg 
pain.  He primarily believed that his service-connected 
lumbar spine disability had placed extra strain on his hips 
that has resulted in additional disability of the hips.


III.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2006).  Specified diseases that are 
chronic in nature, such as arthritis, may be presumptively 
service connected if manifested to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2006).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2006).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  VA 
regulations expressly provide that the term "noted" denotes 
"only such conditions as are recorded in examination reports" 
and that history of pre-service conditions does not 
constitute a "notation" for purposes of 38 C.F.R. § 3.304(b).  
Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability was 
aggravated during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).  Clear and unmistakable evidence 
is required to rebut this presumption.  38 C.F.R. § 3.306(b) 
(2006).  However, the presumption of aggravation only applies 
when the condition undergoes a permanent increase in the 
actual disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991) ("temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service'" unless 
the underlying condition, as contrasted to symptoms, is 
worsened).  See also Beverly v. Brown, 9 Vet. App. 402, 405 
(1996).  Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2006). 

Disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 
38 C.F.R. § 3.310, effective October 10, 2006, to add an 
additional section to incorporate the holding in Allen.  71 
Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).




IV.  Left hip

The veteran entered service with an abnormal finding of 
hypermobility of the left hip noted on his entrance 
examination; however, there was no diagnosis of a hip 
disorder.  Accordingly, he is entitled to the presumption of 
soundness.  There is no documented lay or medical evidence 
during service that a chronic left hip condition was incurred 
in or aggravated by service.  In this respect, the veteran 
had one occasion of left hip pain that was considered 
referred pain from the lumbosacral spine.  His separation 
examination did not report the existence of a left hip 
disability.  The veteran's statements most consistent with 
the evidentiary record establish the onset of chronic left 
hip pain many years after his discharge from service.  

The abnormal morphology of the veteran's left hip and/or 
slipped capitofemoral epiphysis has been characterized as a 
congenital defect by medical examiners.  Accordingly, service 
connection is not warranted for this condition.  See 
38 C.F.R. §§ 3.303(c), 4.9.  There is no evidence of any 
superimposed disease or injury during service.  The veteran 
has been diagnosed as having degenerative joint disease of 
the left hip.  There is no competent evidence of record 
showing that degenerative joint disease of the left hip had 
its onset during active service or is related to any in-
service disease or injury, or that it was manifest to a 
degree of 10 percent or more within one year of service.  
Degenerative joint disease of the left hip was first 
diagnosed in 2003, more than 25 years following the veteran's 
separation from service, and the VA examiner in May 2006 
attributed to veteran's degenerative joint disease of the 
left hip to his congenital defect or a childhood injury.

The lay and medical evidence does not establish the existence 
of a chronic left hip disability in service, that arthritis 
of the left hip was manifested within the first post-service 
year, or that the current left hip disability is causally 
related to event(s) in service.  Accordingly, there is no 
basis to award service connection on a direct or presumptive 
basis.

The veteran has primarily argued that the arthritis of his 
left hip has been aggravated by his service-connected 
lumbosacral spine disability.  A review of the claims folder 
shows that there is no competent evidence suggesting that the 
veteran's service-connected lumbosacral spine disability 
caused or aggravated the nonservice-connected left hip 
disability.  Rather, a VA orthopedic clinician in February 
2004 stated that the left hip disability is aggravating the 
veteran's low back pain.  Additionally, a VA examiner in 
March 2006, upon review of the claims folder, found it 
"unlikely" that the veteran's service connected back 
disability "in any way exacerbates, worsens or lead[s] to 
the left hip degenerative joint disease."

Generally, laypersons are not deemed competent to speak to 
issues of medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2006).  While he served as a medical corpsman in 
service, the evidence does not show that he received 
specialized training rendering him competent to speak to 
issues of orthopedic diagnosis and etiology.  His well-
intentioned beliefs of a causal relationship, and his 
recollections of doctor statements of etiology, hold no 
probative value in this case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  To 
the extent he is competent to speak to such issues, the 
medical opinion cited above is entitled to substantially 
greater probative value as it is based upon clearly competent 
medical professionals and, in the case of the March 2006 VA 
examiner, based upon review of the claims folder.

Accordingly, the Board finds by a preponderance of the 
evidence that the veteran's arthritis of the left hip, which 
first manifested many years after service, did not have its 
onset during active service and is not related to any in-
service disease or injury or to his service-connected lumbar 
spine disability.  In so holding, the Board places greater 
probative value on his report to his treating physicians that 
his chronic left hip pain began many years after service 
rather than his non-specific reference, many years after the 
fact, that his left hip pain began in service.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107 (West 2002).  The claim, therefore, must 
be denied.  




V.  Right hip

The veteran seeks to establish service connection for a right 
hip disability.  The RO reopened the claim and reviewed it on 
the merits.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  An RO rating decision 
dated June 2003 denied a claim of service connection for 
right hip strain on the basis that the evidence did not 
demonstrate that a chronic right hip strain was incurred in 
service or was otherwise related to military service or a 
service connected disability.  A June 25, 2003 RO letter 
advised him of the decision and his appellate rights, but he 
did not initiate an appeal.  See 38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. § 20.302(a) (2002).  This decision, 
therefore, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2002).

The veteran filed his claim to reopen in January 2005, and 
this appeal ensues from the RO's March 2007 rating decision 
denying the benefits being sought.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002).  However, if the 
claimant can thereafter present new and material evidence, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  Id.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  The benefit of the doubt rule does not 
apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The evidence added to the record since June 2003 consists of 
private clinical records, VA clinical records, VA examination 
reports and records associated with a claim for SSA 
disability benefits.  This evidence reflects continued 
treatment for right hip pain which was established at the 
time of the RO's June 2003 rating decision.  None of this 
medical evidence cures the evidentiary defect present at the 
time of the June 2003 rating decision as it does not suggest 
that his current right hip disability was first manifested in 
service, that arthritis was manifest to a compensable degree 
within one year from discharge from service, and/or that 
there is an association between his current disability and an 
in-service disease or injury and/or his service-connected 
lumbar spine disability.  Rather, there is competent medical 
evidence from the March 2006 VA examiner stating that his 
service-connected lumbosacral spine disability in "no way" 
aggravates his right hip condition.

The veteran's lay beliefs that his current right hip 
disability is related to event(s) in service and/or to 
service-connected disability are not material for purposes of 
reopening the claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).  
As held above, the veteran is not shown to possess the 
requisite training and experience to speak to issues 
involving diagnosis and etiology of orthopedic conditions.  

In the absence of evidence that is both new and material, the 
claim of entitlement to service connection a right hip 
disability cannot be reopened for review on the merits.  The 
Board finds that no prejudice accrues to the veteran with the 
Board declining to reopen claim rather than addressing the 
claim on merits.  Jackson v. Principi, 265 F. 3d. 1366, 1370 
(Fed. Cir. 2001).  The application to reopen, therefore, is 
denied.


ORDER

The claim of entitlement to service connection for left hip 
disability is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right hip 
disability is denied.


REMAND

An SSA decision dated February 2005 found the veteran to be 
totally disabled based upon a primary diagnosis of 
"Disorders of Back (discogenic and degenerative)" and a 
secondary diagnosis of "Disorders of Muscle, Ligament and 
Fascia."  Evidence considered included a December 2004 SSA 
examination report that essentially concluded that the 
veteran's arthritis of the back and non-service connected 
disability of the hips precluded him from working in a 
sedentary occupation consistent with his occupational and 
educational background.  The record does not contain clear 
opinion delineating the effects of service-connected lumbar 
spine disability versus nonservice-connected bilateral hip 
disability in contributing to the veteran's unemployability.  
See generally Mittleider v. West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish between the effects 
of service connected and non-service connected disabilities, 
VA regulations at 38 C.F.R. § 3.102 dictate that reasonable 
doubt be resolved in the veteran's favor by attributing the 
effects to the service connected disability).  As such, the 
Board finds that further medical examination and opinion is 
necessary to decide the claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete clinical 
records from the Denver, Colorado, VA 
Medical Center, dated since March 2007.




2.  Upon the receipt of any additional 
evidence and/or information, schedule the 
veteran for appropriate VA examination(s) 
in order to determine the extent and 
severity of his service-connected 
disabilities.  The claims folder should be 
made available to the examiner for review.  
All necessary tests and studies should be 
performed.  

The examiner should be requested to provide 
opinion as to whether the veteran's 
service-connected disabilities alone (i.e., 
lumbosacral spine degenerative disc and 
joint disease and left lower extremity 
weakness) render him incapable of obtaining 
and maintaining substantially gainful 
employment. 

The examiner should discuss the degree of 
occupational impairment attributable to the 
veteran's service-connected disabilities, 
as opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.

3.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the veteran and his representative, 
if any, should be furnished a supplemental 
statement of the case and an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. 


§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


